department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date tl-n-6049-00 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel sbse salt lake city from frances schafer counsel to the associate chief_counsel passthroughs special industries cc psi subject simple_trust charitable deductions this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue whether a_trust whose governing instrument does not authorize the trustee to make charitable_contributions may claim a charitable deduction for its distributive_share of a charitable_contribution made by a partnership in which the trust is a partner conclusion a_trust whose governing instrument does not authorize the trustee to make charitable_contributions may claim a charitable deduction for its distributive_share of a charitable_contribution made by a partnership provided that all other requirements of sec_642 have been met including the application of sec_681 facts t is a_trust that was validly formed pursuant to state law t's governing instrument may require that all the income be distributed currently or may provide for discretionary payments of income or for accumulation of income t's governing instrument does not authorize the trustee to make charitable_contributions t claims a charitable deduction for its distributive_share of charitable_contributions made by a passthrough_entity in which t has an interest tl-n-6049-00 law and analysis sec_642 provides that a_trust other than a_trust meeting the specifications of subpart b is allowed as a deduction in computing its taxable_income in lieu of the charitable deduction allowed by sec_170 for any amount of gross_income without limitation that pursuant to the terms of the governing instrument is during the taxable_year paid for a purpose specified in sec_170 sec_651 defines a simple_trust as a_trust the terms of which provide that all of the trust’s income is to be distributed currently and do not provide that any amounts are to be paid permanently set_aside or used for the charitable purposes specified in sec_642 with regard to the second requirement sec_1_651_a_-4 of the income_tax regulations provides that a_trust is not considered to be a_trust which may pay permanently set_aside or use any amount for charitable purposes for any taxable_year for which it is not allowed a charitable deduction under sec_642 an additional requirement to be a simple_trust is that no amounts other than trust income are distributed during the taxable_year a_trust that does not meet the requirements to be a simple_trust is a complex_trust subject_to the provisions of sec_661 sec_1_651_a_-1 provides that a_trust may be a simple_trust for one year and a complex_trust for another year sec_681 limits a trust's charitable deduction if the trust has unrelated_business_income specifically sec_681 provides that no amount otherwise allowable as a deduction under sec_642 shall be allowed as a deduction with respect to income that is allocable to the trust’s unrelated_business_income ubi for the taxable_year the term unrelated_business_income means an amount equal to the amount which if such trust were exempt from tax under sec_501 by reason of sec_501 would be computed as its unrelated_business_taxable_income under sec_512 relating to income derived from certain business activities and from certain property acquired with borrowed funds sec_1_681_a_-2 provides that for purposes of the computation under sec_512 the term unrelated_trade_or_business includes a trade_or_business carried on by a partnership of which a_trust is a member as well as one carried on by the trust itself a partial deduction is allowed for amounts paid to charity allocable to ubi by operation of sec_512 this deduction is subject_to the percentage limitations applicable to contributions made by individuals under sec_170 and b see sec_1_681_a_-2 and c for rules concerning the computation of the partial deduction one of the threshold requirements of sec_642 is that the charitable_contribution be made pursuant to the terms of the trust's governing instrument thus in order for a contribution to be deductible the trustee must be authorized by the governing instrument to make a distribution of income for a charitable purpose this statutory tl-n-6049-00 requirement is an essential element for an allowable deduction with regard to any charitable_contributions made directly by a_trust the question arises as to whether failure to meet the governing instrument requirement is automatically fatal to a deduction when the charitable_contribution has been made by a passthrough_entity in which the trust has an interest thus the issue presented is whether a_trust t may claim a charitable deduction for its share of a charitable_contribution made by a passthrough_entity where the governing instrument of the trust does not authorize the trustee to make charitable_contributions there are three possible types of entities in which t may have an interest but this memorandum focuses primarily on t owning an interest in a partnership there has been a suggestion that t is part of a tiered-trust scheme apparently the upper-tiered trust pursuant to the terms of its governing instrument contributes amounts of its gross_income to charitable organizations and attempts to pass the charitable deduction through to t a lower-tiered trust as your memorandum points out a_trust takes charitable_contributions into account in determining its own taxable_income but cannot pass charitable deductions or any other deductions with the exception of depreciation and depletion through to its beneficiary rather the amount of net_income that a_trust passes through to a beneficiary even if the beneficiary is a lower-tiered trust is in essence the amount of cash distributed to that beneficiary not to exceed the beneficiary’s share of distributable_net_income any attempt to pass a charitable deduction from one trust to another trust as its beneficiary is improper and impermissible another possibility is that the passthrough_entity is an s_corporation and the trust is an electing_small_business_trust esbt issues regarding an esbt’s deduction for its share of charitable_contributions made by the s_corporation are addressed in the proposed esbt regulations the third possibility is that the passthrough_entity is a partnership and t is claiming a deduction for its distributive_share of charitable_contributions made by the partnership we believe that the charitable deduction should not be disallowed merely because the trust’s governing instrument does not authorize the trustee to make charitable_contributions the tax_court addressed the service’s disallowance of charitable deductions taken by an estate because the decedent's will did not contain a provision for charitable_contributions in lowenstein v commissioner 12_tc_694 aff'd 183_f2d_172 sub nom first national bank of mobile v commissioner 5th cir and 15_tc_770 both of these cases dealt with sec_162 a statutory provision that provided for charitable deductions by trusts_and_estates tl-n-6049-00 sec_162 provided that the estate shall be allowed a deduction without limitation for all contributions paid pursuant to the provisions of the will while these cases dealt with the pre-1954 code sec_642 is substantially the same as former sec_162 in lowenstein the taxpayer decedent’s estate and two individuals each owned a one- third interest in a partnership subsequent to decedent’s death the partnership made charitable_contributions the amounts of the contributions were deducted in the partnership returns as ordinary and necessary business_expenses the service disallowed the taxpayer’s share of the charitable gifts reasoning that the contributions did not meet the requirements of sec_162 as the decedent’s will did not contain a provision allowing charitable_contributions the tax_court however held for the taxpayer stating it is not stipulated or otherwise shown whether the respondent allowed the deduction to the active partners as ordinary and necessary business_expenses as claimed in the partnership returns or as charitable gifts by the individual partners under sec_23 internal_revenue_code in any event we think that the deduction should have been allowed to the decedent's_estate as well as to the active partners the fact is that the estate never received the amount representing its portion of the charitable gifts they were deducted from the partnership income before its share of the earnings was ever determined under the partnership_agreement the estate was entitled to receive only its one-third share of the distributable earnings and since the active partners were charged with the management of the business it might be said that the charitable gifts they made were actually made pursuant to the partnership_agreement what the respondent has done in effect is to add to the petitioner's distributable partnership income one-third of the charitable gifts which it never received we think that the entire amount of the gifts should have been allowed as a deduction in computing the distributable income likewise in bluestein the service disallowed the charitable_contribution_deduction taken by decedent’s estate because the decedent's will did not contain a provision for charitable_contributions the decedent’s estate owned a percent partnership_interest with the decedent’s three sons owning the remainder the service argued that the contributions did not meet the requirements of sec_162 in holding for the taxpayer the court stated that because the lowenstein case was not distinguishable in principle a deduction should be allowed for the estate’s share of the charitable_contributions made by the partnership in computing the gross_income of the estate although the court did not analyze the governing instrument requirement in the above cases the basis for the court’s allowance of the deductions appears to be the fact that tl-n-6049-00 the contributions were made at the partnership level and that the estate would never receive the benefit of those amounts it is our contention that the court would reach the same conclusion today as it did in bluestein and lowenstein if the service were to argue that the charitable deduction should be disallowed because the trust’s governing instrument did not contain a provision authorizing charitable_contributions the proposed esbt regulations take an analogous position with respect to an esbt's share of charitable_contributions made by the s_corporation sec_1_641_c_-1 of the proposed income_tax regulations provides that if a deduction is attributable to a charitable_contribution paid_by the s_corporation the contribution will be deemed to be paid_by the s portion of the trust pursuant to the terms of the trust’s governing instrument within the meaning of sec_642 the other requirements of sec_642 must be met for the contribution to be deductible and the deduction cannot exceed the amount of gross_income of the s portion based on the bluestein and lowenstein cases we believe that a_trust should be allowed a deduction for its distributive_share of charitable_contributions made by a partnership even though the trust’s governing instrument does not authorize the trustee to make charitable_contributions however all the other requirements of sec_642 must be met and the limitations of sec_681 must be taken into account one of the requirements under sec_642 is that the charitable_contribution is made from gross_income for this requirement to be met with regard to a trust’s distributive_share of a contribution made by a partnership the charitable_contribution must be made from the partnership's gross_income in addition to be completely deductible the income must not be allocable to unrelated_business_income within the meaning of sec_512 unrelated_business_income includes income earned by the partnership from active trade or businesses or from certain property acquired with borrowed funds a trust’s deduction for its distributive_share of a partnership’s charitable_contribution that is allocable to unrelated_business_income is subject_to the limitations provided in sec_681 and the regulations thereunder thus a_trust should be allowed a charitable deduction under sec_642 for its distributive_share of charitable_contributions made by a partnership from the partnership’s gross_income that is not unrelated_business_income the result should be the same for both simple and complex trusts for instance assume a_trust that otherwise would be a simple_trust is a partner in a partnership assume further that the partnership contributes some of its gross_income that is not unrelated_business_income to a charitable_organization during the taxable_year the trust should be allowed a charitable deduction under sec_642 for its distributive_share of the charitable_contribution even though the trust's governing instrument does not authorize the trustee to make charitable_contributions the trust is a complex_trust for tl-n-6049-00 the taxable_year because a charitable deduction under sec_642 is allowed for that year this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions associate chief_counsel passthroughs special industries by frances schafer counsel to the associate chief_counsel passthroughs special industries cc psi
